DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Non-Final Office Action filed on 01/18/22 have been entered.
According to the Amendment, claims 1-17 were pending. Claims 1, 3-8 and 10-15 have been amended.  

Allowable Subject Matter
Claims 1-17 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 is on a warehouse automation system and recites, in part, “a control system includes one or more processors configured to: control the automated pick cell to load the items 
These limitations, either alone or individually, when considering the claim as a whole, were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-17 which depend therefrom.
US Pub. No. 2016/0019633 to Waddington et al. and US Pub. No. 2013/0317642 to Asaria et al. are the closest prior art.  However, neither reference teaches a controller configured to determine the order in which automated pick cell and robotic cart operate when executing manual pick and automated pick operations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655